DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Podhajsky (US 2008/0015664) in view of Meglan et al.(hereinafter “Meglan”, US 2020/0330166).
Regarding claim 1, Podhajsky teaches a surgical hub for use with a surgical system in a surgical procedure performed in an operating room (0013 lines 1-8), the surgical hub comprising: 
a control circuit (Fig. 4: 200, in which the system comprises a processor commonly known in the art which serves as a control circuit) configured to: 
communicably couple to at least one surgical device in the operating room (0016 lines 1-6); 
determine potential surgical locations based on the visualization data (0119 lines 1-5); 
receive user characteristics (0122 lines 1-13); and 
determine a device placement selected from the potential surgical locations based on at least the user characteristics (0122 lines 1-13). However, Podhajsky fails to teach receive visualization data from a camera. Meglan teaches receive visualization data from a camera (0047 lines 9-15 and Fig. 1: 125a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical procedure of Podhajsky with the camera visualization of Meglan because this modification would reduce errors with surgical placement of surgical devices through enabling user placement of the device at recommended locations near areas of interest.
Regarding claims 2 and 8, Podhajsky fails to teach wherein the user characteristics are received from a database of stored user characteristics. Meglan teaches wherein the user characteristics are received from a database of stored user characteristics (0001 lines 8-11). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical procedure of Podhajsky with the camera visualization of Meglan because this modification would reduce errors with surgical placement of surgical devices through enabling user placement of the device at recommended locations near areas of interest.
Regarding claims 3, 9 and 14, Podhajsky fails to teach wherein the user characteristics comprise at least one of hand dominance, patient-side user preference, user physical characteristics. Meglan teaches wherein the user characteristics comprise at least one of hand dominance, patient-side user preference, user physical characteristics (0051 lines 6-10). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical procedure of Podhajsky with the camera visualization of Meglan because this modification would reduce errors with surgical placement of surgical devices through enabling user placement of the device at recommended locations near areas of interest.
Regarding claims 4 and 10, Podhajsky fails to teach detect distances of the surgical locations relative to a target location; and determine a device placement at a surgical location based on at least the user characteristics and the distances. Meglan teaches detect distances of the surgical locations relative to a target location (0009 lines 1-7); and determine a device placement at a surgical location based on at least the user characteristics and the distances (0067 lines 1-12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical procedure of Podhajsky with the camera visualization of Meglan because this modification would reduce errors with surgical placement of surgical devices through enabling user placement of the device at recommended locations near areas of interest.
Regarding claims 5 and 15, Podhajsky fails to teach wherein the control circuit is further configured to determine the risk associated with the surgical locations. Meglan teaches wherein the control circuit is further configured to determine the risk associated with the surgical locations (Fig. 4B: 440, in which it is indicated that the surgical locations are placed in a risky position outside the recommended positions). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical procedure of Podhajsky with the camera visualization of Meglan because this modification would reduce errors with surgical placement of surgical devices through enabling user placement of the device at recommended locations near areas of interest.
Regarding claims 6 and 11, Podhajsky teaches wherein the surgical locations are trocar locations (Fig. 1: 104 and Fig. 17: 104).
Regarding claim 7, Podhajsky teaches a surgical hub for use with a surgical system in a surgical procedure performed in an operating room (0013 lines 1-8), the surgical hub comprising: 
a control circuit (Fig. 4: 200, in which the system comprises a processor commonly known in the art which serves as a control circuit) configured to: 
communicably couple to at least one surgical device in the operating room (0016 lines 1-6); 
determine potential trocar locations based on the visualization data (0119 lines 1-5 and Fig. 17: 104); 
receive user characteristics (0122 lines 1-13); and 
recommend an optimal trocar to insert the at least one surgical device based on at least the user characteristics and the critical structure, wherein the optimal trocar is selected from the potential trocar locations (0122 lines 1-13). However, Podhajsky fails to teach receive visualization data from a camera. Meglan teaches receive visualization data from a camera (0047 lines 9-15 and Fig. 1: 125a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical procedure of Podhajsky with the camera visualization of Meglan because this modification would reduce errors with surgical placement of surgical devices through enabling user placement of the device at recommended locations near areas of interest.
Regarding claim 12, Podhajsky teaches a surgical hub for use with a surgical system in a surgical procedure performed in an operating room (0013 lines 1-8), the surgical hub comprising: 
a control circuit (Fig. 4: 200, in which the system comprises a processor commonly known in the art which serves as a control circuit) configured to: 
communicably couple to at least one surgical device in the operating room (0016 lines 1-6); 
determine a type of surgical procedure being performed in the operating room (0119 lines 1-5); and 
at least one surgical device based on the surgical procedure (0122 lines 1-13). However, Podhajsky fails to teach adjust a characteristic. Meglan teaches adjust a characteristic (0008 lines 7-11, 0051 lines 6-10 and Fig. 1: 125a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical procedure of Podhajsky with the camera visualization of Meglan because this modification would reduce errors with surgical placement of surgical devices through enabling user placement of the device at recommended locations near areas of interest.
Regarding claim 13, Podhajsky fails to teach receive user characteristics; and adjust the characteristic of the at least one surgical device based on the surgical procedure and the user characteristics. Meglan teaches receive user characteristics (0001 lines 8-11); and adjust the characteristic of the at least one surgical device based on the surgical procedure and the user characteristics (0008 lines 7-11, 0051 lines 6-10 and Fig. 1: 125a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical procedure of Podhajsky with the camera visualization of Meglan because this modification would reduce errors with surgical placement of surgical devices through enabling user placement of the device at recommended locations near areas of interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649